UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File No. 333-158946 Sungame Corp. (Exact name of registrant as specified in its charter) Delaware **-***** (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3091 West Tompkins Avenue, Las Vegas, NV 89103 (Address of principal executive office) Registrant's telephone number: (702) 789-0848 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ YES¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þ YES¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YESþNO Indicate the number of the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of Date Outstanding June 30, 2014 September 18, 2014 Table of Contents THE COMPANY IS FILING THIS QUARTERLY REPORT, FOR THE 2ND QUARTER FOR 2014, SUBJECT TO MATERIAL ADJUSTMENTS PENDING THE INTERNAL ACCOUNTING REVIEW, AND ANTICIPATED RESTATEMENTS, FOR THE REPORTING PERIODS OF THE 2, THE 2, AND THE 2, WHICH WILL PROBABLY RESULT IN IN SIGNIFICANT AND MATERIAL DIFFERENCES IN THE AFOREMENTIONED FINANCIAL STATEMENTS. THE COMPANY IS MAKING THIS PERIODIC REPORT ANTICIPATING THAT IT WILL BE RESTATED, LIKELY TO A SIGNIFICANT AND MATERIAL DEGREE, BECAUSE UNDER FINRA RULES IF THE COMPANY DOES NOT FILE ITS PERIODIC REPORT FOR THE 2ND QUARTER OF 2, THE COMPANY WILL HAVE ITS LISTING DOWNGRADED TO THE PINKSHEETS FOR A MANDATORY PERIOD OF ONE YEAR.THE COMPANY IS CURRENTLY PERFORMING AN INTERNAL ACCOUNTING REVIEW WHICH IS NOT EXPECTED TO BE COMPLETED BY 19 SEPTEMBER 2014, BUT IS NECESSARY AS A PRECURSOR FOR THE ANTICIPATED RESTATEMENTS OF THE FOLLOWING REPORTS: 10K 2013; Q1 2014; AND Q2 2014.IN THIS FILING, WHICH THE READER IS CAUTIONED NOT TO RELY UPON, THE COMPANY IS ATTEMPTING TO COMPLY WITH FINRA RULES, NOT PROVIDE READERS WITH POTENTIALLY MISLEADING FINANCIAL INFORMATION, AND SIMULTANEOUSLY PRESERVING THE COMPANY’S LISTING INTEGRITY, WHICH IT FEELS IS BENEFICIAL TO THE SHAREHOLDERS. IN SUMMATION, THE COMPANY IS FILING THIS REPORT TO COMPLY WITH REGULATIONS, AND CAUTIONS READERS NOT TO RELY UPON THE FINANCIAL STATEMENTS HEREIN AS THEY ARE ANTICIPATED TO BE MATERIALLY RESTATED. PLEASE SEE THE FINRA COMMUNICATION EXHIBITED HERETO FOR FURTHER INFORMATION. The financial information contained herein has not been reviewed by the Company’s independent certifying accountant and is subject to material adjustments, and anticipated restatements, once the internal accounting review is completed, which is anticipated to result in significant differences from the financial information contained herein. - 2 - Table of Contents Sungame Corp. (A Development Stage Company Commencing 14 November 2006) TABLE OF CONTENTS Page PART I- FINANCIAL INFORMATION 4 ITEM 1- FINANCIAL STATEMENTS 5 Condensed Balance Sheets as of June 30, 2014 (unaudited)and December 31, 2013 5 CondensedStatementof Operations for the six months ended June 30, 2014, and June 30, 2013and for the three months ended June 30, 2014 and June 30, 2013 (unaudited) 6 Condensed Statementof Cash Flows for the six months ended June 30, 2014, and June 30, 2013 7 Notes to Condensed Financial Statements (unaudited) 8 ITEM 2- MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3- QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4- CONTROLS AND PROCEDURES 19 PART II- OTHER INFORMATION 20 ITEM 1- LEGAL PROCEEDINGS 20 ITEM 1A- RISK FACTORS 20 ITEM 2- UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3- DEFAULT UPON SENIOR SECURITIES 20 ITEM 4- MINE SAFETY DISCLOSURES 20 ITEM 5- OTHER INFORMATION 21 ITEM 6- EXHIBITS 21 SIGNATURES 22 Exhibit 31.1 Certification Pursuant to Section 302 of the Sarbanes Oxley Act Exhibit 32.2 Certification Pursuant to Section 906 of the Sarbanes Oxley Act The financial information contained herein has not been reviewed by the Company’s independent certifying accountant and is subject to material adjustments, and anticipated restatements, once the internal accounting review is completed, which is anticipated to result in significant differences from the financial information contained herein. - 3 - Table of Contents PART I – FINANCIAL INFORMATION THE FINANCIAL INFORMATION SET FORTH BELOW IS SUBJECT TO MATERIAL ADJUSTMENTS THAT WILL BE IDENTIFIED WHEN THE VOLUNTARY INTERNAL ACCOUNTING REVIEW IS COMPLETED, WHICH IS ANTICIPATED TO RESULT IN SIGNIFICANT DIFFERENCES FROM THE FINANCIAL INFORMATION CONTAINED HEREIN. This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES.SUCH STATEMENTS ARE BASED ON CURRENT EXPECTATIONS, ASSUMPTIONS, ESTIMATES AND PROJECTIONS ABOUT THE COMPANY AND ITS INDUSTRY.FORWARD-LOOKING STATEMENTS ARE SUBJECT TO KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS THAT MAY CAUSE ACTUAL RESULTS, LEVELS OF ACTIVITY, PERFORMANCE, ACHIEVEMENTS AND PROSPECTS TO BE MATERIALLY DIFFERENT FROM THOSE EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS.THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE PUBLICLY ANY FORWARD-LOOKING STATEMENTS FOR ANY REASON EVEN IF NEW INFORMATION BECOMES AVAILABLE OR OTHER EVENTS OCCUR IN THE FUTURE. The financial information contained herein has not been reviewed by the Company’s independent certifying accountant and is subject to material adjustments, and anticipated restatements, once the internal accounting review is completed, which is anticipated to result in significant differences from the financial information contained herein. - 4 - Table of Contents ITEM 1 -Financial Statements SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Condensed Balance Sheets June 30, December 31, ASSETS: Current Assets: Cash $ $ Inventory Prepaid Expenses Total Current Assets Fixed Assets Office Equipment Accumulated Depreciation ) ) Total Fixed Assets - Capitalized Software Capitalized Software Accumulated Depreciation ) ) Total Capitalized Software TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY: Current Liabilities: Accounts Payable $ $ Related party advances Rebates liability Notes payable - Accrued liabilities - Derivative Liability Total Current Liabilities Stockholders' Deficiency: Preferred stock, $.001 par value; 5,000,000 shares authorized with none outstanding Common stock subscriptions Common stock, $.001 par value; 300,000,000 authorized with: 177,758,067 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these condensed unaudited financial statements. The financial information contained herein has not been reviewed by the Company’s independent certifying accountant and is subject to material adjustments, and anticipated restatements, once the internal accounting review is completed, which is anticipated to result in significant differences from the financial information contained herein. - 5 - Table of Contents SUNGAME CORPORATION (A DEVELOPMENT STAGE COMPANY) Condensed Statements of Operations (Unaudited) Three months ended Six months ended June 30, June 30, Revenues $
